[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           MARCH 27, 2012
                              No. 11-14564
                                                             JOHN LEY
                        ________________________
                                                              CLERK

                    D. C. Docket No. 4:11-cv-00064-HLM

DAVID HENRY,

                                                            Plaintiff-Appellant,

                                   versus

NATHANIAL CASEY JONES, Game Warden,
KELLY PARKER, Chatsworth Police Department,
ELLIOT WELCH, Chatsworth Police Department,
ANDY FRASER, Chatsworth Police Department, in their individual and official
capacities,

                                                        Defendants-Appellees,

LARRY ETHERIDGE, etc.,

                                                                    Defendant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (March 27, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.
PER CURIAM:

       David Henry, through counsel, appeals the district court’s dismissal of his

Amended Complaint against Game Warden Nathanial Jones for failure to set forth

viable 42 U.S.C. § 1983 claims. Henry’s sole argument on appeal is that the

district court violated the Seventh Amendment of the United States Constitution

by usurping the jury’s fact-finding role on the issue of whether Jones falsely

procured his arrest.1 After review, we affirm the district court’s dismissal with

prejudice of Henry’s Amended Complaint.

       We review the district court’s grant of a 12(b)(6) motion de novo, accepting

the factual allegations in the complaint as true and construing them in the light

most favorable to the plaintiff. Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283,

1288 (11th Cir. 2010). We do not, however, accept as true “unwarranted

deductions of fact” or legal conclusions. Sinaltrainal v. Coca-Cola Co., 578 F.3d

1252, 1260 (11th Cir. 2009). Moreover, a “complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v.



       1
          The only claim preserved on appeal is the § 1983 false arrest claim against Jones.
Because Henry does not challenge the district court’s grant of the other Appellees’ motion to
dismiss, or the dismissal of his other claims against Jones, he has abandoned any remaining
claims. See Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989).

                                                2
Twombly, 550 U.S. 544, 570 (2007)). Stating a plausible claim for relief requires

pleading “factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 129 S. Ct. at 1949.

The mere possibility that the defendant may have acted unlawfully is not sufficient

to allow a claim to survive a motion to dismiss. Id.

      On appeal, Henry points to his allegations in the Amended Complaint that

Jones “falsely reported to Chatsworth Police Department by means of police

dispatch that Plaintiff had telephoned him from a payphone.” Henry also claims

Jones threatened him and his wife after Henry was arrested. We accept these

factual allegations as true, as did the district court, but conclude Henry has failed

to state a plausible claim that he was falsely arrested by Jones. See Iqbal, 129 S.

Ct. at 1948 (“[A] plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the Constitution.”).

Because dismissal under Rule 12(b)(6) was proper, Henry’s Seventh Amendment

right to a trial by jury was not violated. See, e.g., Garvie v. City of Fort Walton

Beach, Fla., 366 F.3d 1186, 1190 (11th Cir. 2004) (holding that a grant of

summary judgment did not violate the Seventh Amendment).

      AFFIRMED.




                                           3